DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The current application filed 11/25/2019 is a continuation of 15/402,059, filed 01/09/2017, now U.S. Patent #10,528,894.
Response to Amendment
Amendment received on 03/22/2021 is acknowledged and entered. Claim 1 has been amended. New claims 2-17 have been entered. Claims 1-17 are currently pending in the application. 
Terminal Disclaimer of 03/22/2021 is acknowledged and entered. The non-statutory double patenting rejection of 11/25/2020 has been withdrawn.
Claim rejections under 35 USC §112 have been withdrawn due to the Applicant’s amendment.
	Claim rejections under 35 USC §101 have been withdrawn due to the Examiner’s amendment.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



	The application has been amended as follows:
IN THE CLAIMS

1. (Currently amended) A computer-implemented method for determining one or more ticket prices for an unsold inventory of tickets to an event at a venue, the method comprising:
aggregating, by a ticketing system using a network, a first inventory ticket sales data for the event in a storage of the ticketing system, the first inventory ticket sales data being aggregated from one or more databases coupled to the network, the first inventory ticket sales data including ticket sales data for a first inventory of tickets to the event that are sold within an initial sales time interval starting from a ticket sales starting time for the event;
receiving, using the network, a first status of the first inventory of tickets at a first point in time;
displaying, using a display of the ticketing system, the first status of the first inventory on a venue map of the ticketing system;
receiving, using the network, a second status of the first inventory of tickets at a second point in time;
updating, by the processor, the venue map with the second status of the first inventory;
refreshing, by the processor, the venue map with additional statuses of the first inventory to create a movie of statuses on the venue map;
presenting the movie of statuses on the venue map as a time-lapse movie in a compressed time series;

determining a calculated demand for the second inventory of tickets by determining a second inventory predicted sales data including a target number of tickets from the second inventory that will have been sold at a target price level after a future sales time interval from the end of the initial sales time interval,
determining, by the processor using the geographical seating preference history and the calculated demand for the second inventory of tickets, a price for a ticket of a second inventory of tickets that includes the unsold inventory of tickets to the event;
outputting the ticket in response to an indication that the ticket has been purchased; and
using the that has been output to unlock a gate structure associated with the venue for the event using an entry process. 
2. (Previously presented) The method of claim 1 wherein the initial sales time interval comprises a time interval of less than or equal to 10 minutes starting from the ticket sales starting time, a time interval of less than or equal to 5 minutes starting from the ticket sales starting time, or a time interval of less than or equal to 2 minutes starting from the ticket sales starting time.
3. (Previously presented) The method of claim 1, wherein determining the price for the ticket comprises:
determining the price for the ticket using a demand function and a rate at which the first inventory of tickets to the event were sold, 
wherein the demand function comprises a hazard function or a Weibull function; wherein the hazard function is used to determine a duration dependence of ticket sales, the duration dependence being a relationship between time passing and an increased or decreased likelihood of incremental purchases.

determining the price for the ticket using a demand function and a rate at which the first inventory of tickets to the event were sold, 
wherein the demand function is a member selected from the group consisting of a monotonic algorithm, a non-monotonic algorithm, an exponential gamma model, a Weibull-gamma model, and a combination thereof along with an exponential model or a power model.
5. (Previously presented) The method of claim 1, further comprising:
determining a calculated demand for the second inventory of tickets by determining a second inventory predicted sales data including a number of tickets from the second inventory that will have been sold after a future sales time interval from the end of the initial sales time interval, the second inventory predicted sales data including a plurality of adjusted price levels for the second inventory of tickets and an adjusted allocation of tickets in the second inventory according to the plurality of adjusted price levels,
wherein determining the price for the ticket comprises determining the price for the ticket using the geographical seating preference history and the calculated demand for the second inventory of tickets.
6. (Previously presented) The method of claim 5 wherein the future sales time interval comprises a time interval of at least 2 hours from the end of the initial sales time interval.
7. (Previously presented)  The method of claim 5 wherein the second inventory of tickets comprises a plurality of initial price levels and an initial allocation of tickets of the second inventory according the plurality of initial price levels; and
further comprising determining, by the processor, an amount of the second inventory of tickets to be adjusted according to differences between the adjusted allocation of tickets and the initial allocation of tickets; and

8. (Canceled) 
9. (Previously presented) The method of claim [[8,]] 1,
wherein the second inventory of tickets comprises an initial number of tickets of the second inventory allocated to the target price level, the initial number of tickets being associated with a target seating area; and
wherein determining the price for the ticket comprises when the ticket if to a seat near the target seating area, moving the ticket to the target price level such that the second inventory has the target number of tickets priced at the target price level.
10. (Previously presented) The method of claim 1, further comprising:
when the first inventory of tickets and the second inventory of tickets are for seats in the same event that are of comparable quality, determining a number of tickets that will have sold according a plurality of price levels based on the first rate at which the first inventory of tickets have been sold during the initial sales time interval,
wherein determining the price for the ticket comprises determining the price for the ticket using the geographical seating preference history and the determined number of tickets that will have sold.
11. (Previously presented) The method of claim 1, wherein determining the geographical seating preference history comprises determining seat fill patterns including front-to-back, back-to-front, and side-to-middle.
12. (Previously presented) The method of claim 1, wherein the gate structure comprises an access control gate, a turnstile, a vending machine interface, a gaming machine interface, a room door, a merchandise distribution interface, a parking gate, a locker, or a personal storage unit.

14. (Previously presented) A ticketing system including a processor, the ticketing system configured to perform steps comprising: 
aggregating, by a ticketing system using a network, a first inventory ticket sales data for the event in a storage of the ticketing system, the first inventory ticket sales data being aggregated from one or more databases coupled to the network, the first inventory ticket sales data including ticket sales data for a first inventory of tickets to the event that are sold within an initial sales time interval starting from a ticket sales starting time for the event;
receiving, using the network, a first status of the first inventory of tickets at a first point in time;
displaying, using a display of the ticketing system, the first status of the first inventory on a venue map of the ticketing system;
receiving, using the network, a second status of the first inventory of tickets at a second point in time;
updating, by the processor, the venue map with the second status of the first inventory;
refreshing, by the processor, the venue map with additional statuses of the first inventory to create a movie of statuses on the venue map;
presenting the movie of statuses on the venue map as a time-lapse movie in a compressed time series;
determining a geographical seating preference history from the movie of statuses on the venue map;
determining a calculated demand for the second inventory of tickets by determining a second inventory predicted sales data including a target number of tickets from the second inventory that will have been sold at a target price level after a future sales time interval from the end of the initial sales time interval,
determining, by the processor using the geographical seating preference history and the calculated demand for the second inventory of tickets, a price for a ticket of a second inventory of tickets that includes the unsold inventory of tickets to the event;
outputting the ticket in response to an indication that the ticket has been purchased; and
using the ticket that has been output to unlock a gate structure associated with the venue for the event using an entry process.
15. (Canceled)
16. (Previously presented) A non-transitory computer-readable medium comprising computer readable instructions which, when executed by one or more processors of a ticketing system, cause the ticketing system to perform steps comprising: 
aggregating, by a ticketing system using a network, a first inventory ticket sales data for the event in a storage of the ticketing system, the first inventory ticket sales data being aggregated from one or more databases coupled to the network, the first inventory ticket sales data including ticket sales data for a first inventory of tickets to the event that are sold within an initial sales time interval starting from a ticket sales starting time for the event;
receiving, using the network, a first status of the first inventory of tickets at a first point in time;
displaying, using a display of the ticketing system, the first status of the first inventory on a venue map of the ticketing system;
receiving, using the network, a second status of the first inventory of tickets at a second point in time;
updating, by the processor, the venue map with the second status of the first inventory;
refreshing, by the processor, the venue map with additional statuses of the first inventory to create a movie of statuses on the venue map;
presenting the movie of statuses on the venue map as a time-lapse movie in a compressed time series;
determining a geographical seating preference history from the movie of statuses on the venue map;
determining a calculated demand for the second inventory of tickets by determining a second inventory predicted sales data including a target number of tickets from the second inventory that will have been sold at a target price level after a future sales time interval from the end of the initial sales time interval,
determining, by the processor using the geographical seating preference history and the calculated demand for the second inventory of tickets, a price for a ticket of a second inventory of tickets that includes the unsold inventory of tickets to the event;
outputting the ticket in response to an indication that the ticket has been purchased; and
using the ticket that has been output to unlock a gate structure associated with the venue for the event using an entry process.
17. (Canceled)
 

Allowable Subject Matter
Claims 1-7, 9-14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1-7, 9-14 and 16 recite a combination of additional elements, which as a whole, integrates the mental process of determining ticket prices for an unsold inventory of tickets to an event at a venue into a practical application, and provides a specific improvement over prior systems. Thus, the claims are eligible because they are not directed to the recited judicial exception. Further, the specific combination of the inventive features, as currently recited in the amended claim 1, is not disclosed or made obvious by the best prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reason for Allowance”.








Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        08/09/2019